Stolz, Judge.
There being no transcript of the evidence adduced *425at the adoption hearing, either by a reporter or via the provisions of Code Ann. § 6-805 (g) or (i) (Ga. L. 1965, pp. 18, 24), and all grounds of the appeal being dependent thereon for review, we must assume that the trial judge was correct in decreeing the adoption of the two minor children. Bradford v. Kline, 127 Ga. App. 861, 862 (195 SE2d 258); Free For All Missionary Baptist Church v. Hightower, 127 Ga. App. 84 (192 SE2d 395).
Argued November 7, 1974
Decided November 27, 1974.
John W. Maloof, for appellant.
Westmoreland, Hall, McGee & Warner, Paul R. Jordan, Harry P. Hall, Jr., for appellee.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.